 



Exhibit 10

American Standard Companies Inc.

Supplemental Compensation Plan for Outside Directors
(as amended and restated effective October 7, 2004)

1. Definitions.

(a) “Administrator” means the Secretary of the Company.

(b) “Annual Stockholders Meeting” means the annual meeting of the stockholders
of the Company.

(c) “Board” means the Board of Directors of the Company.

(d) “Company” means American Standard Companies Inc. or any successor thereto by
consolidation, merger or other resolution.

(e) “Fair Market Value” on any date means the closing price of a Share on such a
date as reported on the New York Stock Exchange consolidated reporting system.

(f) “Participant” means any director of the Company who is not an employee of
the Company or an affiliate. Participants are also referred to herein as
“Outside Directors”.

(g) “Plan” means this Supplemental Compensation Plan for Outside Directors, as
set forth herein and as amended from time to time.

(h) “Plan Account” means the account established for each Participant pursuant
to Section 2.

(i) “Share” means a share of common stock of the Company; the number of Shares
available for use under the Plan shall be 100,000.

(j) “Trust” means the Trust Agreement for the American Standard Companies Inc.
Supplemental Compensation Plan for Outside Directors.

(k) “Unit” means the factor of $50,000 ($100,000 in the case of any director
first elected to the Board after January 1, 1993) calculated in accordance with
Section 2 of the Plan as it existed before March 7, 1996.

1



--------------------------------------------------------------------------------



 



2. Establishment of Plan Accounts.

     The Administrator shall establish a Plan Account hereunder for each
Participant as soon as he or she becomes a member of the Board.

     Whenever a Plan Account is established, the Administrator shall credit to
such Plan Account, that number of Shares and fractions thereof equal in value to
$50,000 ($100,000 in the case of any director first elected to the Board after
January 1, 1993), with the value of a Share based on the Fair Market Value on
the date immediately preceding the date that the Participant becomes a member of
the Board (the “Initial Allocation”).

     Any Units credited to Participants’ Plan Accounts under the terms of the
Plan as it existed before March 7, 1996 shall be converted to Shares on a one
for one basis.

3. Annual Grants of Shares.

     Effective on and after October 7, 2004, each Participant shall have
credited to his or her Plan Account on the date immediately preceding each
Annual Stockholders Meeting that number of Shares and fractions thereof equal in
value to $35,000, with the value of a Share based on the Fair Market Value on
such date.

4. Shares Held in Trust.

     Any Shares issued pursuant to the Plan shall be issued to and governed by
the terms of the Trust. Upon the termination of a Participant’s Board membership
other than for cause, such Participant (or, if such termination is due to his or
her death, his or her Beneficiary) shall receive a distribution from the Trust,
net of any required tax or other withholdings, of the Shares in his or her Plan
Account.

5. Forfeiture.

     Upon the termination for cause of a Participant’s membership on the Board,
all of the Shares and fractions thereof credited to his or her Plan Account
shall revert back to the Company.

6. Rights of Participants Regarding the Shares in their Plan Account.

     A Participant shall have the right to direct the voting of a number of
Shares held by the Trust that is equal to the number of Shares credited to his
or her Plan Account as to all matters with respect to which such Shares are
entitled to vote. The Trust shall

2



--------------------------------------------------------------------------------



 



distribute to each Participant (or in the event of a Participant’s death, such
Participant’s Beneficiary) an amount in cash equal to the amount of any cash
dividends payable on the number of Shares allocated to the Participant’s Plan
Account.

7. Changes in Capital Structure.

     In the event of the payment of any dividend payable in, or the making of
any distribution of, Shares to holders of record of Shares; or in the event of
any stock split, combination of Shares, recapitalization or other similar change
in the authorized capital stock of the Company; or in the event of the merger or
consolidation of the Company into or with any other corporation or the
reorganization, dissolution or liquidation of the Company; then (i) the number
of Shares available for issuance under the Plan and (ii) the number of Shares
subject to outstanding awards under the Plan shall be adjusted in the same
manner as Shares owned by shareholders of the Company are adjusted upon the
occurrence of such event.

8. Non-assignability.

     The right of a Participant or Beneficiary to the distribution provided for
in the Plan shall not be assigned, transferred, pledged or encumbered or be
subject in any manner to alienation or anticipation.

9. Amendment and Termination.

     The Plan may at any time be amended, modified or terminated by the Board;
provided that no amendment, modification or termination shall, without the
consent of a Participant, reduce the number of Shares and fractions thereof
credited to such Participant’s Plan Account pursuant to Sections 2 and 3.

10. Notices.

     All notices to the Company under this Plan, including a Participant’s
designation of a Beneficiary, shall be in writing and mailed or hand delivered
to the Secretary of the Company at its Corporate Headquarters.

11. Governing Law.

     This Plan shall be governed by and construed in accordance with the laws of
the State of New York without reference to the principles of conflict of laws of
such State.

3